Examiner’s Comment
	The terminal disclaimer filed on 5/27/2022 has been approved, thus the double patenting rejections of record have been withdrawn.
Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
Claim 2, lines 4-5; claim 3, lines 2-3 and 5; and claim 4, lines 2-3 and 5-6: at each instance “arched-shaped” has been rewritten to --arch-shaped-- to correct an obvious grammatical error (adhering “-shaped” suffix to “arched” indicates “arched” is a noun, which would be grammatically incorrect, changing to --arch-- will correct the grammatical issue).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

	Claim 2 is allowed over the prior art Wojciechowski et al. (reference of record, see office action mailed on 3/4/222) since claim 2 has been amended to include the limitation that the “first conductive bus bar” extends towards the second end of the piezoelectric plate, and that the “second conductive bus bar” extends towards the first end of the piezoelectric plate, which Wojciechowski et al. does not teach or suggest. Thus, the applicants claimed invention has been determined to be novel and non-obvious over the prior art. By virtue of dependency from claim 2, claims 3-8 have also been determined to be novel and non-obvious over the prior art.

	 Claim 9 is allowed over the prior art Sorenson (reference of record, see office action mailed on 3/4/222) since claim 9 has been amended to include the limitation that “the first conductive bus” defines an entirety of a side of the first triangular-shaped portion, and that “the second conductive bus” defines an entirety of a side of the second triangular-shaped portion, which Sorenson does not teach or suggest. Thus, the applicants claimed invention has been determined to be novel and non-obvious over the prior art. By virtue of dependency from claim 9, claims 10-18 have also been determined to be novel and non-obvious over the prior art.

	Claims 19-21 are allowed over the prior art for the reasons stated in the office action mailed on 3/4/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843